El Juez Presidente Señor Hernández Denton
concurrió con la expresión siguiente: “Estoy de acuerdo con dejar sin efecto las multas impuestas. Sin embargo, concurro por en-tender que, en este caso, la evidencia que obra en el expe-diente no es suficiente para establecer que los cazadores recurridos estaban practicando el deporte de caza en el lu-gar donde se les imputa haberlo hecho. Por consiguiente, cualquier discusión sobre la expectativa de intimidad de los recurridos resulta especulativa”. La Juez Asociada Se-ñora Rodríguez Rodríguez concurrió con la expresión si-guiente: “Concurro con el resultado porque entiendo que el Estado no logró probar que los recurridos se hallaran ca-zando sin autorización del dueño en la propiedad del Sr. Milton Toro. Una vez determinada la carencia de evidencia sustancial que hubiese permitido sostener las multas, con-sidero que los pronunciamientos sobre la legitimación de los recurridos para impugnar los boletos son innecesarios”. La Juez Asociada Señora Fiol Matta disintió sin opinión escrita.